924 So. 2d 965 (2006)
J.H., the Father, Appellant,
v.
DEPARTMENT OF CHILDREN & FAMILIES, Appellee.
No. 4D05-3430.
District Court of Appeal of Florida, Fourth District.
April 5, 2006.
*966 Kathleen K. Pena of Law Offices of Kathleen K. Pena, Pembroke Pines, for appellant.
Charles J. Crist, Jr., Attorney General, and Tricia D. Brissett, Assistant Attorney General, Fort Lauderdale, for appellee.
WARNER, J.
We reverse the order of the trial court which closed this dependency case by placing the dependent child in the care and custody of her paternal aunt and not the appellant father, but noted that "protective supervision is terminated, pending therapeutic recommendationcase is closed over father's objection." First, the child had not been in the aunt's custody for the required six months pursuant to section 39.622(9), Florida Statutes. Therefore, the court could not terminate protective supervision when it did. Second, it does not appear that the order in fact terminated protective supervision, because it was only terminated "pending therapeutic recommendation." Because there was not yet a therapeutic recommendation, the condition to terminating supervision had not been established, and the court erred in closing the case. We reverse and remand for further proceedings.
GROSS and HAZOURI, JJ., concur.